Robinson, J.,
delivered the opinion of the Court.
The appellee was formed by the consolidation of the Baltimore and Susquehanna Railroad Company, with the York and Maryland Line Railroad Company, the York and Cumberland Railroad Company and the Susquehanna Railroad Company.
In State vs. The Northern Central Railway Co., 44 Md., 160, it was decided that although the corporate rights and privileges formerly belonging to the Baltimore and Susquehanna Eailroad Company, including the exemption of the shares of its capital stock from taxation, were vested in the new Company, formed under the Act of 1854, ch. 250, yet that the rights and privileges thus conferred operated as grants of original powers to the new Company.
The Court further decided that the charter thus granted to the Northern Central Eailway Company was under the Constitution of 1850, and the Constitution of 1867 now in force, in this State, subject to amendment: and that the exemption from taxation granted by such charter had been repealed by the Act of 1866, ch. 157, and by the Act of 1870, ch. 322.
*420(Decided 7th February, 1879.)
The right to tax the property of the appellee is, therefore, no longer an open question.
We have also decided in Philadelphia, Wilmington and Baltimore Railroad Company vs. Appeal Tax Court, ante p. 397, that the rolling stock of a railroad company is not real estate under the G-eneral Assessment Act; and that whether it is to he considered as movable fixtures, or as personal property, it was under the terms of that Act liable to assessment at the home office, or principal place of business of the Company.
Assuming, then, the home office of the appellee to be in Baltimore City, it follows that its rolling stock must be taxed in that city.
The order of the Court below, directing the property of the appellee to be stricken from the tax lists of that city, must therefore be reversed.

Order reversed, and cause remanded.